Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/24/202 have been fully considered but they are not persuasive. The examiner respectfully responds below.
Applicant argues that the new claim limitation of the composition “consisting essentially of” the molybdenum disulfide paraffin wax and oil overcome the current rejection. This is not persuasive. The composition of the prior art is composed almost entirely of wax, molybdenum disulfide and paraffin wax. The “essentially” part of the claim limitations allows for other constituent parts of the composition to be present as long as they are not in a majority amount.
 Applicant argues that the prior art teaches the wax is coated with a wetting agent that is the oil, and as such the components of the prior art are not considered “mixed”. This is not persuasive. The claim limitations do not have any element requiring that the components be mixed, or indicating a necessary degree of mixing. This is not persuasive that the components of the prior art are not mixed. The wetting agent is a mineral oil, meaning that it spreads itself throughout the composition. The lubricating composition has components that are roughly equally dispersed thought the entire composition. The qualifies as a “mixed” composition.
As the limitations of the claims are met, the rejection stands as stated below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caruso (US 3607746).
Regarding claims 1-2, 6, 7 and 11 Caruso teaches a lubricant composition.  See abstract.  The composition contains:
A. A solid lubricant which can be MoS2 used in the amount of 5-30% of the composition.  See column 2 lines 67-76.  
B.  A wax with a melting point of 120 to 180°F, see column 1 lines 55-70.  The wax is a paraffin wax.  This is used in the amount that is not the solid lubricant or polymer or optional wetting agent.  The polymer is used in the amount of as little as 5% 
Given the melting point of the wax and that the other parts of the composition have higher melting points the melting point of the entire composition would be above 42°C.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
The lubricant is used to lubricate caterpillar tractors.  These have several components which can be defined as a chain.  In particular, the tread system used to move meets the definition of a chain.  The treads are a connected flexible series of metal links used for fastening or securing objects and pulling or supporting loads.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771